SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

168
CA 16-00201
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


RONALD KOZLOWSKI AND DENISE KOZLOWSKI,
PLAINTIFFS-RESPONDENTS,

                      V                                            ORDER

ALLIED BUILDERS, INC. AND RUSH-HENRIETTA
CENTRAL SCHOOL DISTRICT, DEFENDANTS-APPELLANTS.


LIPPMAN O’CONNOR, BUFFALO (GERARD E. O’CONNOR OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

GIBSON MCASKILL & CROSBY, LLP, BUFFALO (CHARLES S. DESMOND, II, OF
COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Ann
Marie Taddeo, J.), entered November 6, 2015. The order granted
plaintiffs’ motion for partial summary judgment on the issue of
liability under Labor Law § 240 (1).

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on October 11, 2016, and filed in the Monroe
County Clerk’s office on November 30, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    February 3, 2017                      Frances E. Cafarell
                                                  Clerk of the Court